DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendment filed on 09/14/2022.
Claims 1, 4, 12, and 18 have been amended and are hereby entered.
Claims 1-20 are currently pending and have been examined.
This action is made FINAL.
Response to Arguments
Applicant’s arguments, see page 11, filed 09/14/2022, with respect to the objections to the drawings have been fully considered and are generally persuasive. Applicant’s amendments to Fig. 1 and the specification have overcome the majority of the objections. However, the replacement figures still do not include reference sign 100 used in the specification. The objections of the drawings have been withdrawn, except for the objection regarding reference sign 100 which has been maintained. 
Applicant’s arguments, see page 11, filed 09/14/2022, with respect to the objections to the abstract and specification have been fully considered and are persuasive. The objections to the abstract and specification have been withdrawn. 
Applicant’s arguments, see page 12, filed 09/14/2022, with respect to the 35 U.S.C. 112(b) rejection of claim 4 have been fully considered and are persuasive. The 35 U.S.C. 112(b) rejection of claim 4 has been withdrawn. 
Applicant’s arguments, see pages 12-16, filed 09/14/2022, with respect to the 35 U.S.C. 101 rejections of claims 1-20 have been fully considered but are not persuasive. The 35 U.S.C. 101 rejections of claims 1-20 have been maintained.
First, Applicant argues on pages 12-13 that at Prong 1 of Step 2A the claimed invention does not recite a judicial exception. Specifically, Applicant argues the “obtaining…” and “generating…” limitations of amended claim 1 “do not merely constitute a mathematical abstract ideas or mental abstract idea” (Page 13 of Remarks). Examiner respectfully notes that the Step 2A Prong 1 analysis in the 06/14/2022 Non-Final Rejection stated that the claims recited a Certain Method of Organizing Human Activity and did not state that a mathematical or mental process abstract idea were present in the claims. Specifically, the analysis stated that the claims recited the management of the commercial interaction of shipping an item. Therefore, while Examiner agrees that the claims do not recite a Mental Process or Mathematical Concept, Applicant’s argument is moot because the claims still recite a judicial exception.
 Next, Applicant argues on pages 13-15 that the amended claims are eligible at Step 2A Prong 2. Specifically, Applicant argues that the portions of the “obtaining…” and “generating…” limitations highlighted on pages 13-14 of the Remarks are additional elements that improve the functioning of a computer or other technology or technical field and are “meaningful limitations”. Examiner respectfully disagrees. Examiner agrees that the emphasized limitation of “the physical tracking device communicates directly with a tracking service or cloud service” is an additional element, but as will be discussed later does not integrate the claims into a practical application. Regarding the obtaining of position estimates and generating an aggregate trace information based on the obtained position estimates, these steps are part of the recited abstract idea. Specifically, taking position estimates of assets and creating a log of them is the abstract idea of monitoring an item in transit.
When evaluating whether “the physical tracking device communicates directly with a tracking service or cloud service” improves the functioning of a computer or other technology or technical field and is a “meaningful limitation”, Examiner turns to MPEP 2106.05(a) and MPEP 2106.05(e).
Per MPEP 2106.05(a), “If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement… After the examiner has consulted the specification and determined that the disclosed invention improves technology, the claim must be evaluated to ensure the claim itself reflects the disclosed improvement in technology…The full scope of the claim under the BRI should be considered to determine if the claim reflects an improvement in technology (e.g., the improvement described in the specification)”. 
Applicant points to specification [0002]-[0007] and [0099]-[0103] as providing the improvement. Examiner notes that while Applicant uses paragraph numbers in the Remarks, Applicant’s specification does not number the paragraphs in the specification and instead uses line numbering. However, [0002]-[0007] appears to be from line 8 to line 34 of page 1 and [0099]-[0103] appears to be from “In a second step 202…” on page 17 line 34 through “This is shown in the flowchart 200 by the arrows pointing back to the step 201” on page 18 lines 24-25. When reviewing [0002]-[0007], one of ordinary skill in the art would recognize that Applicant’s invention is directed to cost-savings/cost-efficiency of tracking assets in transit (see at least page 1 line 30 “a solution is required that allows low cost tracking of assets”). An improvement in cost savings of tracking alone (without improvements to the tracking devices, technical improvements to how tracking information is transmitted, etc.) is an improvement to the abstract idea of monitoring the locations of items in transit. Improvements to the abstract idea cannot integrate a judicial exception into a practical application (see MPEP 2106.05(a) “It is important to note, the judicial exception alone cannot provide the improvement”). However, even assuming arguendo that cost savings is an improvement to a technology or technical field the claims’ additional elements would still not integrate the judicial exception into a practical application.
Page 1 lines 8-11 state “In end-to-end asset tracking applications, such as tracking of one or more assets (e.g. goods or items) to be transported from an origin location to a destination location (also referred to as logistics/transportation journey or logistics/transportation chain), it is known that one or more transportable assets are tracked by multiple trackers in different phases of the logistics journey” (emphasis added). When reviewing [0099]-[0103] and other locations in the specification, particularly page 5 lines 12-31 and page 20 lines 15-29, one of ordinary skill in the art would recognize that the cost savings of Applicant’s invention stems from using multiple physical trackers attached to vehicles to track assets. Therefore, the improvement of cost savings would be recognized as coming from using multiple trackers across vehicles used in a supply chain, which Applicant has acknowledged is known. Accordingly Applicant’s argument that the additional elements provide an improvement to a computer, technology or technical field are not persuasive. 
Regarding Applicant’s argument that the claims have additional elements that integrate the claim into a practical application by being “meaningful limitations”, MPEP states 2106.05(e) states: “The claim should add meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment to transform the judicial exception into patent-eligible subject matter… When evaluating whether additional elements meaningfully limit the judicial exception, it is particularly critical that examiners consider the additional elements both individually and as a combination”. In contrast, the claims are merely applying the collection/obtaining of position estimates to a generic computing environment in which tracking devices communicate with a tracking service. A computing environment in which devices communicate directly with a central service is recited a high level of generality such that it amounts to no more than mere instructions to apply the judicial exception. Therefore, even when considering the computing environment recited in the claims as a whole, the additional elements do not meaningfully limit the judicial exception of the claims. Therefore, eligibility analysis must proceed to Step 2B.
Applicant argues on pages 15-16 that the additional elements of the claims are not well-understood, routine, and conventional, and that the claims as a whole amount to significantly more than the judicial exception. Examiner respectfully disagrees.
First, Applicant argues that the alleged improvements should be considered in view of the specification per MPEP 2106.05(a). Examiner agrees, but for the reasons discussed above one of ordinary skill in the art viewing the specification would recognize that the improvement provided by the claimed invention is to its judicial exception and not to a technology or technical environment. The paragraphs cited by Applicant as evidence (which Examiner is interpreting as the “Field” section and from the bottom of page 4 to the top of page 9, Examiner again noting the differing numbering systems used between the Remarks and Specification) likewise recite how the claimed invention functions, but do not make apparent to one of ordinary skill in the art what technology or technical field is being improved. 
Applicant specifically argues that the claimed invention “improves the current state of technology by near real-time tracking of assets” (page 16 Remarks). However, Page 1 lines 28-29 recite “active tracking technology hardware can easily be more expensive than low cost assets making (near) real-time tracking of such assets not worthy”. One of ordinary skill int the art would take this line to mean that real-time tracking techniques are known, but can be prohibitively expensive depending on the assets to be tracked. The claimed tracking devices are also active (i.e. communicating directly with the tracking/cloud service), so, similar to the discussion above, one of ordinary skill in the art would recognize the improvements of the claimed invention are an improved judicial exception making tracking more cost-effective through aggregating tracking information throughout a supply chain. As discussed above, the judicial exception alone cannot provide the improvement under MPEP 2106.05(a) if a claim is to be integrated into a practical application or amount to significantly more than the judicial exception. Therefore, the arguments under MPEP 2106.05(a) are not persuasive.
Applicant then argues on page 16 that the additional elements of the claims amount to significantly more than the judicial exception because they are not well-understood, routine, and conventional. Examiner respectfully disagrees.
First, Examiner notes that the well-understood, routine, and conventional evidence as discussed by Applicant on page 16 is required when an additional element(s) are classified as extra-solution activity. In contrast, the additional elements of the present invention have been classified as mere instructions to apply the judicial exception using generic computing components and generally linking the judicial exception to a field of use. Per 2106.05(f)(2), “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more”. Particularly, using a tracking device to directly transmit a position estimate to a tracking/service is using a computer in its ordinary capacity of transmitting data. The apparatus performing the method of claim 1 is simply adding a generic computer to perform the steps of the recited judicial exception. Per 2106.05(h), “limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application”. The limitation of a transportation vehicle used for a transportation of a transportable asset is merely linking the judicial exception to package delivery via vehicles. Therefore, the additional elements as a whole do not amount to significantly more than the recited judicial exception at Step 2B. The 35 U.S.C. 101 rejections of claims 1-20 have been maintained.
Applicant’s arguments, see pages 17-18, filed 09/14/2022, with respect to the 35 U.S.C. 102(a)(2) rejection of claims 1-3 and 5-20 have been fully considered but are generally not persuasive. The 35 U.S.C. 102(a)(2) rejections of claim 1-3 and 5-20 have been maintained. 
Applicant argues that the passive tracking devices of Kawaguchi do not communicate directly with a tracking service or cloud service as is required by newly added limitations in the amended claim 1. Specifically, Applicant argues that the passive tracking devices require additional intermediary devices to read information and communicate with a tracking or cloud service. 
While Examiner agrees that the passive tracking devices of Kawaguchi cannot directly communicate with a tracking or cloud service as is required by the physical tracking devices of claim 1, Examiner notes that claim 1 is still anticipated by Kawaguchi. Specifically, the aggregator devices (reference character 104) of Kawaguchi can function in such a way as to read on the requirements recited in claim 1. In particular, [0114] “An aggregator device 104 is an electronic device that is configured to aggregate location data from one or more devices in the tracking system 100 (e.g.,…passive tracking devices 108) and to report the location data to the backend server system 120” shows that the aggregator devices communicate directly with the backend server system performing the tracking. As will be discussed in more detail in the rejections below, the positioning of the aggregator device provides its position and the id of transportable assets near the aggregator, is associated with the transportable asset by way of communicating with the passive tracker on the transportable asset, and is carried along in a vehicle with the transportable asset for at least part of the transportation chain. Further, other aggregator devices in the buildings/other vehicles of the transportation chain (see various aggregator devices 104 in Fig. 2 and [0144] “an aggregator device 104 while in the manufacturing facility 210, in a shipping vehicle 214, at a warehouse 218, in a delivery vehicle 222, and/or at a retail facility 226”) provide further position estimates throughout the transportation chain to help generate aggregate tracking data. Limitations in dependent claims previously taught by interpreting passive tracking devices as “physical tracking devices” can also be taught using the interpretation of aggregator devices as “physical tracking devices”. Therefore, even though Examiner agrees that the amended claim 1 precludes the interpretation of Kawaguchi’s passive tracking devices as “physical tracking devices” of the claimed invention, Applicant’s argument that amended claim 1 is not anticipated by Kawaguchi is nonetheless not persuasive. The 35 U.S.C. 102(a)(2) rejections of 1-3 and 5-20 have been maintained.
Applicant’s arguments, see pages 18-20, filed 09/14/2022, with respect to the 35 U.S.C. 103 rejection of claim 4 have been fully considered but are not persuasive. The 35 U.S.C. 103 rejections of claim 4 have been maintained. 
Applicant argues that the alleged deficiencies of Kawaguchi argued in the 35 U.S.C. 102(a)(2) section are not remedied by Cousins, and therefore the combination would not arrive at the claimed invention of claim 4. Examiner respectfully disagrees. As discussed above, Kawaguchi teaches all of the limitations of claim 1 above. Therefore, combining Cousins with Kawaguchi to teach the limitations of amended claim 4 would arrive at the claimed invention of claim 4. Accordingly, Applicant’s argument is not persuasive and the 35 U.S.C. 103 rejection of claim 4 is maintained.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs mentioned in the description: 100.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite logging position information of an object in transit. 
As an initial matter, claims 1-11 are method claims, claims 12-17 are at least apparatus/manufacture claims, and claims 18-20 are at least product/manufacture claims. Therefore, claims 1-20 all fall into at least one of the four statutory categories of subject matter. Eligibility analysis of the claims proceeds from Step 1 to Step 2A Prong 1 below. 
Claim 1 recites the concept of logging position information of an object in transit which is a certain method of organizing human activity including managing commercial interactions. A method, comprising: obtaining one or more position estimates each indicative of a position, wherein the one or more position estimates are obtained based, at least in part, on an identification information of a transportable asset, wherein the tracking is associated with the transportable asset, wherein the physical tracking is moved along with the transportable asset at least for a part of a transportation chain; and generating an aggregate trace information based, at least in part, on the obtained one or more position estimates, or updating the aggregate trace information based, at least in part, on the obtained one or more position estimates and one or more further position estimates provided that aggregate trace information is available prior to the obtaining of the one or more position estimates, wherein the aggregate trace information is associated with the transportable asset and indicates at least one position of the transportable asset all, as a whole, fall under the category of managing commercial interactions. The claim falls into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Mere recitation of generic computer components does not remove the claim from this grouping. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of at least one apparatus, a physical tracking device that communicates directly with a tracking service or cloud service, and one or more further physical tracking devices. The recited additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. The claim also recites a transportation vehicle used for a transportation of the transportable asset, which is recited at a high-level of generality such that it amounts to no more than generally linking the judicial exception to the field of use of package delivery via vehicles. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components and generally linking the judicial exception to the field of delivery of items via vehicles. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of at least one apparatus, a physical tracking device that communicates directly with a tracking service or cloud service, and one or more further physical tracking devices amounts to no more than mere instructions to apply the exception using generic computer components. Also as discussed above, the claim further recites a transportation vehicle used for a transportation of the transportable asset, which is recited at a high-level of generality such that it amounts to no more than generally linking the judicial exception to the field of use of package delivery via vehicles. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components and generally linking the judicial exception to a field of use. Mere instructions to apply an exception using generic computer components and generally linking the judicial exception to a field of use cannot provide an inventive concept. The claim is not patent eligible.
Claims 2-10 further limit the abstract idea of claim 1 without adding any new additional elements. Therefore, by the analysis of claim 1 above these claims, individually and as an ordered combination, do not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claims are not patent eligible.
Claim 11 further limits the abstract idea of claim 7 while introducing the additional element of a GNSS-based positioning system and a non GNSS-based positioning system. The claim does not integrate the abstract idea into a practical application because the elements of a GNSS-based positioning system and a non GNSS-based positioning system are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Adding these new additional elements into the additional elements from claim 7 still amounts to no more than mere instructions to apply the exception using generic computer components. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim 12 recites the concept of logging position information of an object in transit which is a certain method of organizing human activity including managing commercial interactions. Perform at least the following, obtain one or more position estimates each indicative of a position, wherein the one or more position estimates are obtained based, at least in part, on an identification information of a transportable asset, wherein the tracking is associated with the transportable asset, wherein the physical tracking is moved along with the transportable asset at least for a part of a transportation chain; and generate an aggregate trace information based, at least in part, on the obtained one or more position estimates, or updating the aggregate trace information based, at least in part, on the obtained one or more position estimates and one or more further position estimates provided that aggregate trace information is available prior to the obtaining of the one or more position estimates, wherein the aggregate trace information is associated with the transportable asset and indicates at least one position of the transportable asset all, as a whole, fall under the category of managing commercial interactions. The claim falls into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Mere recitation of generic computer components does not remove the claim from this grouping. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of an apparatus, at least one processor, at least one memory including computer program code for one or more programs, a physical tracking device that communicates directly with a tracking service or cloud service, and one or more further physical tracking devices. The recited additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. The claim also recites a transportation vehicle used for a transportation of the transportable asset, which is recited at a high-level of generality such that it amounts to no more than generally linking the judicial exception to the field of use of package delivery via vehicles. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components and generally linking the judicial exception to the field of delivery of items via vehicles. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of an apparatus, at least one processor, at least one memory including computer program code for one or more programs, a physical tracking device that communicates directly with a tracking service or cloud service, and one or more further physical tracking devices amounts to no more than mere instructions to apply the exception using generic computer components. Also as discussed above, the claim further recites a transportation vehicle used for a transportation of the transportable asset, which is recited at a high-level of generality such that it amounts to no more than generally linking the judicial exception to the field of use of package delivery via vehicles. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components and generally linking the judicial exception to a field of use. Mere instructions to apply an exception using generic computer components and generally linking the judicial exception to a field of use cannot provide an inventive concept.
Claims 13-17 further limit the abstract idea of claim 12 without adding any new additional elements. Therefore, by the analysis of claim 12 above these claims, individually and as an ordered combination, do not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claims are not patent eligible.
Claim 18 recites the concept of logging position information of an object in transit which is a certain method of organizing human activity including managing commercial interactions. Instructions which, when executed, at least perform the following operations: obtaining one or more position estimates each indicative of a position, wherein the one or more position estimates are obtained based, at least in part, on an identification information of a transportable asset, wherein the tracking is associated with the transportable asset, wherein the physical tracking is moved along with the transportable asset at least for a part of a transportation chain; and generating an aggregate trace information based, at least in part, on the obtained one or more position estimates, or updating the aggregate trace information based, at least in part, on the obtained one or more position estimates and one or more further position estimates provided that aggregate trace information is available prior to the obtaining of the one or more position estimates, wherein the aggregate trace information is associated with the transportable asset and indicates at least one position of the transportable asset all, as a whole, fall under the category of managing commercial interactions. The claim falls into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Mere recitation of generic computer components does not remove the claim from this grouping. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a non-transitory computer-readable storage medium having thereon program instructions, one or more processors, an apparatus, a physical tracking device that communicates directly with a tracking service or cloud service, and one or more further physical tracking devices. The recited additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. The claim also recites a transportation vehicle used for a transportation of the transportable asset, which is recited at a high-level of generality such that it amounts to no more than generally linking the judicial exception to the field of use of package delivery via vehicles. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components and generally linking the judicial exception to the field of delivery of items via vehicles. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a non-transitory computer-readable storage medium having thereon program instructions, one or more processors, an apparatus, a physical tracking device that communicates directly with a tracking service or cloud service, and one or more further physical tracking devices amounts to no more than mere instructions to apply the exception using generic computer components. Also as discussed above, the claim further recites a transportation vehicle used for a transportation of the transportable asset, which is recited at a high-level of generality such that it amounts to no more than generally linking the judicial exception to the field of use of package delivery via vehicles. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components and generally linking the judicial exception to a field of use. Mere instructions to apply an exception using generic computer components and generally linking the judicial exception to a field of use cannot provide an inventive concept. The claim is not patent eligible.
Claims 19-20 further limit the abstract idea of claim 18 without adding any new additional elements. Therefore, by the analysis of claim 18 above these claims, individually and as an ordered combination, do not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claims are not patent eligible.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 5-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kawaguchi et al. (U.S. Pre-Grant Publication No. 2020/0380326, hereafter known as Kawaguchi).
Regarding claim 1, Kawaguchi teaches:
A method, performed by at least one apparatus, comprising: obtaining one or more position estimates each indicative of a position of a physical tracking device (see Fig. 6 and [0182]-[0194] for overall method. See [0123] “A passive tracking device 108 may communicate short messages to another device (e.g., aggregator device 104) that includes a device identifier (“device ID”) that identifies the passive tracking device 108 from other passive tracking devices 108. By transmitting the short message, a passive tracking device 108 may confirm its presence in the proximity of the aggregator device 104” and [0266] "The geolocation…may be obtained by the tracking module 2130 from the GPS device 2108 of the aggregator device when the reporting tracking device does not have GPS or other location-based functionality. In some embodiments, the geolocation may be determined based on the GPS reading from the GPS device 2108 and refined based on the range and bearing values determined by a MOMI device 2200. In these embodiments, the geolocation of an individual item may be better estimated than merely using the geolocation of the aggregator device 104" aggregator device confirms nearby presence and position of an article being shipped (see [0122] for passive tracking device adhered to article). See [0114] “An aggregator device 104 is an electronic device that is configured to aggregate location data from one or more devices in the tracking system 100 (e.g.,…passive tracking devices 108) and to report the location data to the backend server system 120” for backend server obtaining location information)
wherein the one or more position estimates are obtained based, at least in part, on an identification information of a transportable asset (see [0145] "a central system (e.g., the backend system) may assign the value to embed in a visual indicia 114 before it is printed...It is noted that these techniques for printing values may be used to embed values in other tracking devices of the tracking system. Once printed and assigned to an item, the value may be associated with the certain item" value identifying item embedded in the item's tracking device 108. See [0129] “the device receiving the beacon from the passive tracking device 108 may read the device ID of the device and may log the presence of the passive tracking device, as well as any other data transmitted in the beacon” and the server system confirming presence of tracking device 108 upon authenticating the ID information in [0130] for obtaining position estimates based on ID information of the asset)
wherein the physical tracking device is associated with the transportable asset (see [0122] for passive tracking device adhered to article and [0123] “A passive tracking device 108 may communicate short messages to another device (e.g., aggregator device 104) that includes a device identifier (“device ID”) that identifies the passive tracking device 108 from other passive tracking devices 108. By transmitting the short message, a passive tracking device 108 may confirm its presence in the proximity of the aggregator device 104”)
wherein the physical tracking device is moved along with the transportable asset by a transportation vehicle used for a transportation of the transportable asset at least for a part of a transportation chain (see Fig. 2 aggregator device 104 in vehicles 214 and 222 and [0144] “the RFID functionality allows a product to be tracked using, for example, an aggregator device 104 while…in a shipping vehicle 214…in a delivery vehicle 222”. See [0116] for aggregator devices being fixed in the vehicle)
and wherein the physical tracking device communicates directly with a tracking service or cloud service (see [0114] “An aggregator device 104 is an electronic device that is configured to aggregate location data from one or more devices in the tracking system 100 (e.g.,…passive tracking devices 108) and to report the location data to the backend server system 120” and [0254]-[0255] for direct long-distance communication to backend server 120)
and generating an aggregate trace information based, at least in part, on the obtained one or more position estimates, or updating the aggregate trace information based, at least in part, on the obtained one or more position estimates and one or more further position estimates of one or more further physical tracking devices provided that aggregate trace information is available prior to the obtaining of the one or more position estimates (see [0266] "the tracking module 2130 may, for each unique tracking event, generate a tracking event record that records the tracking event. Examples of tracking events may include the receipt of a message from a tracking device... In these embodiments, a tracking event record may be any suitable data structure that includes data relating to a tracking event. A respective tracking event record may include, but is not limited to, a device identifier of the tracking device that provided the message…a geolocation corresponding to the tracking device (or item), and a time stamp" aggregator generating aggregate trace information, [0114] “An aggregator device 104 is an electronic device that is configured to aggregate location data from one or more devices in the tracking system 100 (e.g.,…passive tracking devices 108) and to report the location data to the backend server system 120” aggregator device transmitting data to server, and [0292] "the backend server system 120 is configured to maintain logs and/or databases corresponding to data collected from tracking systems that tracks groups of items. For example, the backend server system 120 may maintain an index or log of location data" for the server updating of pre-existing aggregate trace information based on position estimates received from further aggregator devices at other parts of the supply chain, see Fig. 2 and [0144] “the RFID functionality allows a product to be tracked using, for example, an aggregator device 104 while in the manufacturing facility 210, in a shipping vehicle 214, at a warehouse 218, in a delivery vehicle 222, and/or at a retail facility 226”)
wherein the aggregate trace information is associated with the transportable asset and indicates at least one position of the transportable asset (see [0292] "the backend server system 120 is configured to maintain logs and/or databases corresponding to data collected from tracking systems that tracks groups of items. For example, the backend server system 120 may maintain an index or log of location data" location log associated with transportable item and indicates locations of the item)
Regarding claim 2, Kawaguchi teaches all of the limitations of claim 1 above. Kawaguchi further teaches:
wherein a respective position estimate of the one or more position estimates is further associated with a certain time and/or date (see [0266] "the tracking module 2130 may, for each unique tracking event, generate a tracking event record that records the tracking event. Examples of tracking events may include the receipt of a message from a tracking device...In these embodiments, a tracking event record may be any suitable data structure that includes data relating to a tracking event. A respective tracking event record may include, but is not limited to, a device identifier of the tracking device that provided the message…, a geolocation corresponding to the tracking device (or item), and a time stamp" geolocation included with a timestamp)
Regarding claim 3, Kawaguchi teaches all of the limitations of claim 1 above. Kawaguchi further teaches:
wherein the aggregate trace information enables a granular position tracking of the transportable asset independent of a position of a transportation vehicle that is used for a transportation of the transportable asset (see Fig. 2 and [0144] “the RFID functionality allows a product to be tracked using, for example, an aggregator device 104 while in the manufacturing facility 210, in a shipping vehicle 214, at a warehouse 218, in a delivery vehicle 222, and/or at a retail facility 226” while the position of the product can be determined via an aggregator on a shipping vehicle, granular position tracking can also be done using aggregators in facilities 210, 218 and 230 independent of vehicles. See [0258]-[0261], especially [0258] “the MOMI device 2200 can determine a range and bearing of the energized tracking device with respect to the MOMI device 2200 using response signals received from an energized tracking device (e.g., passive tracking devices 108,112)” for granular position tracking in relation to the aggregator device) 
Regarding claim 5, Kawaguchi teaches all of the limitations of claim 1 above. Kawaguchi further teaches:
wherein the position of the transportable asset is trackable in real-time dependent upon a frequency with which the one or more position estimates are obtained (see [0133] “a passive tracking device 108 may be configured to transmit beacons more often, less often, or not at all when it the passive tracking device is determined to be in motion”, [0158] for real-time readings from passive tracking device when powered, and [0170] for how often beacons are sent depending on energy available to send beacons. See [0114] “An aggregator device 104 is an electronic device that is configured to aggregate location data from one or more devices in the tracking system 100 (e.g.,…passive tracking devices 108) and to report the location data to the backend server system 120” for aggregator reporting the beacon information to backend server)
Regarding claim 6, Kawaguchi teaches all of the limitations of claim 1 above. Kawaguchi further teaches:
providing the aggregate trace information (see [0285] “The reporting module 2138 may report a batch of tracking event records at the request of the external device (e.g., in response to receiving a request to report unreported tracking event records), at predetermined times (e.g., every ten minutes), or in response to a triggering condition (e.g., the cache is full)”)
Regarding claim 7, Kawaguchi teaches all of the limitations of claim 1 above. Kawaguchi further teaches:
wherein the at least one apparatus comprises the physical tracking device (see [0114] “An aggregator device 104 is an electronic device that is configured to aggregate location data from one or more devices in the tracking system 100 (e.g.,…passive tracking devices 108) and to report the location data to the backend server system 120” for aggregator device 104)
the method further comprising: determining a position estimate indicative of a position of the physical tracking device (see [0254] “FIG. 21 illustrates an example aggregator device 104 according to some embodiments of the present disclosure” and [0266] “A respective tracking event record may include, but is not limited to, a device identifier of the tracking device that provided the message…a geolocation corresponding to the tracking device (or item), and a time stamp. The geolocation…may be obtained by the tracking module 2130 from the GPS device 2108 of the aggregator device” using position estimate of the aggregator device to estimate position of the asset)
and providing the position estimate (see [0114] “An aggregator device 104 is an electronic device that is configured to aggregate location data from one or more devices in the tracking system 100 (e.g.,…passive tracking devices 108) and to report the location data to the backend server system 120” providing estimate to backend server)
wherein the physical tracking device is associated with one or more transportable assets (see [0122] for passive tracking device adhered to article and [0123] “A passive tracking device 108 may communicate short messages to another device (e.g., aggregator device 104) that includes a device identifier (“device ID”) that identifies the passive tracking device 108 from other passive tracking devices 108. By transmitting the short message, a passive tracking device 108 may confirm its presence in the proximity of the aggregator device 104”)
Regarding claim 8, Kawaguchi teaches all of the limitations of claim 7 above. Kawaguchi further teaches:
wherein the physical tracking device is associated with the one or more transportable assets based, at least in part, on one or more pieces of identification information of the one or more transportable assets (see [0117] “the aggregator device 104 may maintain a separate log for each passive tracking device 108. Each respective log may correspond to a respective passive tracking device 108 and may include a device identifier of the respective passive tracking device 108” and [0129] “the passive tracking device 108 may communicate with an aggregator device 104…the device receiving the beacon from the passive tracking device 108 may read the device ID of the device and may log the presence of the passive tracking device” aggregator device associated with the asset based on the ID of the asset’s passive tracking device ID)
Regarding claim 9, Kawaguchi teaches all of the limitations of claim 7 above. Kawaguchi further teaches:
wherein the determining of the position estimate and the providing of the position estimate is performed and/or controlled multiple times (see [0129] “the passive tracking devices 108 are configured to transmit beacons upon being energized. As mentioned, the beacon may indicate a device identifier (ID) of the passive tracking device 108 transmitting the beacon. In this way, the passive tracking device 108 announces its proximity to another device in the tracking system 100 each time the passive tracking device 108 is energized. In response to a beacon, the device receiving the beacon from the passive tracking device 108 may read the device ID of the device and may log the presence of the passive tracking device” and [0133] “a passive tracking device 108 may be configured to transmit beacons more often, less often…when it the passive tracking device is determined to be in motion” aggregators determine position multiple times. See [0291] “the tracking system 100 may communicate beacons collected from passive tracking devices 108 to the backend server system 120. In this example, the backend server system 120 or another tracking device (e.g., aggregator device 104 or multi-mode tracking device 102) can estimate a location of a respective passive tracking device 108 based on the receipt of a beacon (e.g., a device ID of the passive tracking device 108) from a tracking device and a known location of the tracking device (e.g., obtained from a GPS signal or triangulation techniques)” position estimate determined by aggregator device and provided to backend server multiple times, each time a beacon is received)
Regarding claim 10, Kawaguchi teaches all of the limitations of claim 7 above. Kawaguchi further teaches:
wherein the physical tracking device is moved along with the transportable asset by a transportation vehicle used for a transportation of the transportable asset at least for a part of a transportation chain (Fig. 2 aggregator device 104 in vehicles 214 and 222 and [0144] “the RFID functionality allows a product to be tracked using, for example, an aggregator device 104 while…in a shipping vehicle 214…in a delivery vehicle 222”. See [0116] for aggregator devices being fixed in the vehicle)
Regarding claim 11, Kawaguchi teaches all of the limitations of claim 7 above. Kawaguchi further teaches:
wherein the determining of the position estimate is based, at least in part, on a GNSS-based positioning system or a non GNSS-based positioning system (see [0311] "Asset trackers may use a combination of GNSS, WiFi, Cellular and Bluetooth connectivity to obtain and transmit location information" and [0312] "a tracking device (e.g., a multi-mode tracking device 102) may be trained to detect when it is being loaded into a truck for the first time, when it has a high chance of connecting to obtaining WiFi connectivity but not LTE connectivity, and the like. Based on the activity detection, the tracking device (e.g., a multi-mode tracking device 102) may turns its WiFi capabilities on or off. In another example, a tracking device associated with an asset carried on a train may determine that it has a low probability to obtain GNSS location. As such, the tracking device may never turn on its radio until the asset is determined to be no longer on the train" for both GNSS and non-GNSS positioning systems used. See [0115] for aggregator devices being mobile)
Regarding claim 12, Kawaguchi teaches:
An apparatus comprising: at least one processor; and at least one memory including computer program code for one or more programs, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to perform at least the following (see Fig. 21 and [0254] “FIG. 21 illustrates an example aggregator device 104 according to some embodiments of the present disclosure… an aggregator device 104 may include a processing device 2102… one or more storage devices 2114 (e.g., RAM, ROM, Flash memory, and the like)” and [0263] “the processing device 2102 may include one or more processors that execute executable instructions” and [0333] “The processor, or any machine utilizing one, may include non-transitory memory that stores methods, codes, instructions and programs as described herein”)
Regarding the remaining limitations of claim 12, please see the rejection of claim 1 above. Examiner notes that although the backend server (instead of the aggregator) is cited to teach the updating of aggregate trace information, per lines 8-9 of page 27 of Applicant’s disclosure, “the article ‘a’ is not to be understood as ‘one’, i.e. use of the expression ‘an element’ does not preclude that also further elements are present”. Therefore, both the backend server and the aggregator can be used to teach “an apparatus” as claimed.
Regarding claim 13, Kawaguchi teaches all of the limitations of claim 12 above. Regarding the limitations introduced in claim 13, please see the rejection of claim 2 above.
Regarding claim 14, Kawaguchi teaches all of the limitations of claim 12 above. Regarding the limitations introduced in claim 14, please see the rejection of claim 3 above.
Regarding claim 15, Kawaguchi teaches all of the limitations of claim 12 above. Regarding the limitations introduced in claim 15, please see the rejection of claim 7 above.
Regarding claim 16, Kawaguchi teaches all of the limitations of claim 15 above. Regarding the limitations introduced in claim 16, please see the rejection of claim 8 above.
Regarding claim 17, Kawaguchi teaches all of the limitations of claim 15 above. Regarding the limitations introduced in claim 17, please see the rejection of claim 9 above.
Regarding claim 18, Kawaguchi teaches:
A non-transitory computer-readable storage medium having thereon one or more program instructions which, when executed by one or more processors, cause an apparatus to at least perform the following operations (see [0333] “The processor, or any machine utilizing one, may include non-transitory memory that stores methods, codes, instructions and programs as described herein and elsewhere. The processor may access a non-transitory storage medium through an interface that may store methods, codes, and instructions as described herein and elsewhere. The storage medium associated with the processor for storing methods, programs, codes, program instructions or other type of instructions capable of being executed by the computing or processing device may include but may not be limited to one or more of a CD-ROM, DVD, memory, hard disk, flash drive, RAM, ROM, cache and the like”)
Regarding the remaining limitations of claim 18, please see the rejection of claim 1 above.
Regarding claim 19, Kawaguchi teaches all of the limitations of claim 18 above. Regarding the limitations introduced in claim 19, please see the rejection of claim 2 above.
Regarding claim 20, Kawaguchi teaches all of the limitations of claim 18 above. Regarding the limitations introduced in claim 20, please see the rejection of claim 3 above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi in view of Cousins et al. (U.S. Patent No. 10,592,748; hereafter known as Cousins).
Regarding claim 4, Kawaguchi teaches all of the limitations of claim 1 above. Kawaguchi further teaches:
obtaining an identification information of the transportable asset (see [0145] "a central system (e.g., the backend system) may assign the value to embed in a visual indicia 114 before it is printed...It is noted that these techniques for printing values may be used to embed values in other tracking devices of the tracking system. Once printed and assigned to an item, the value may be associated with the certain item" value identifying item embedded in the item's tracking device 108 and [0291] “the tracking system 100 may communicate beacons collected from passive tracking devices 108 to the backend server system 120. In this example, the backend server system 120 or another tracking device (e.g., aggregator device 104 or multi-mode tracking device 102) can estimate a location of a respective passive tracking device 108 based on the receipt of a beacon (e.g., a device ID of the passive tracking device 108) from a tracking device” receiving identification information)
Kawaguchi also teaches in [0292] that the backend server maintains logs and/or databases with location information. Kawaguchi also teaches the aggregators being able to log information regarding each tracking device separately in [0117]. Therefore, Kawaguchi teaches the maintenance of an existing logical entity (separate log) comprising aggregate trace information. However, while the existence of location logs for individual identifiers in Kawaguchi strongly implies the generation of the log has occurred, Kawaguchi does not explicitly teach the logical entity being first generated.  Cousins teaches:
and generating a logical entity comprising the aggregate trace information of the transportable asset based, at least in part, on the identification information (see Col. 13 lines 19-30 “mail sorting application 150 may generate and transmit to mail item management application 172 a message containing the representation, such as the hash value…The message may optionally include…other information, such as a current location and/or status of the mail item. The status may include, for example, date and time information, a location” and Col. 14 lines 5-11 “the mail item management application 172 processes the request by extracting the representation of the image, such as a hash value, from the message and determining whether there is a current entry in mail item management data 176 with the same representation of the image, such as a hash value that is the same as the hash value extracted from the message” and Col. 14 lines 30-35 “If an entry for the received hash value does not exist in mail item management data 176, then mail item management application 172 may create a new entry for the mail item in mail item management data 176 and store the hash value, image data, and information and status in the new entry”. The logical entity (entry in management data 176) of the item is generated upon receipt of first location information for the identified mail item)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Cousins into the system of Kawaguchi. As Cousins states in Col. 8 lines 18-21 “The hash value uniquely identifies a particular mail item and thereby provides accountability that can be used to comply with certain requirements, such as regulatory and legal requirements, etc.” Therefore, by creating unique logical entities for each item upon receiving the first position estimate, the combined system of Kawaguchi and Cousins would allow for complete accountability (starting from the first received position estimate) of the item as it is transported through the transportation chain.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kodger, Jr. (U.S. Pre-Grant Publication No. 2010/0138355) teaches various origin, intermediate, and destination tracking system data being aggregated in a global tracking data repository for shipped items
Javaheri (U.S. Pre-Grant Publication No. 2020/0184416) teaches tracking data from a product in shipment being collected from tracking devices in facilities and vehicles throughout a supply chain
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MORONEY whose telephone number is (571)272-4403. The examiner can normally be reached Mon-Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha H. Desai can be reached on (571) 270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.C.M./Examiner, Art Unit 3628                                                                                                                                                                                                        

/EMMETT K. WALSH/Primary Examiner, Art Unit 3628